DETAILED ACTION
This Office Action is a Response to Applicant’s Arguments and Amendment submitted 09/23/2021.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/25/2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 11-15, 21-22 and 24-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0265710 A1 to Brown et al. (hereinafter “Brown”) (cited in an IDS dated 09/23/19) in view of US 6,652,595 B1 to Nicolo (hereinafter "Nicolo") (cited in an IDS dated 09/23/19).
Regarding claim 11
Brown further discloses (claim 12) wherein the at least one supplementary bend, in each of the two opposite long sides, is positioned between a proximal portion (portion of device near #17) and a distal portion (portion of device near #19) of the frame that follows substantially the peripheral outer edge of the biocompatible textile (see Fig. 1); (claim 13) wherein the proximal portions of the frame, in each of the two opposite long sides, are connected to each other by the at least one U-shaped bend on a first short side of the two opposite short sides, and the distal portions of the frame, in each of the two opposite long sides, are connected to each other by the at least one U-shaped bend on a second short side of the two opposite short sides (see Fig. 1); (claim 14) wherein the frame forms two stubs (concave surface at #17/19), at each end of the prosthesis, acting as guide elements for the prosthesis when folded over the medial longitudinal axis and configured to facilitate introduction of the prosthesis into a trocar (see Fig. 1, [0017]/[0020]); (claim 15) wherein the reinforcing element is injection molded on the biocompatible textile (see [0022]-[0023]); and (claim 26) the frame being able to adopt an unstressed configuration (Fig. 1), in which the biocompatible textile is deployed ([0020]), and a stressed configuration (Fig. 2), in which the frame is subjected to a radial force directed over the medial longitudinal axis and the biocompatible textile forms at least one longitudinal fold ([0020]).
Brown discloses the invention substantially as claimed as discussed above, however, with respect to claim 11, Brown fails to specifically disclose wherein the generally elongate shape is an ellipse.  Note that Brown states that the mesh fabric 14 of the disclosed device can be any fabric that is body compatible and capable of being steam sterilized, or is a monofilament material resistant to infection may be used, and therefore, any material used in prior art hernia patches would be acceptable substitutes for the mesh fabric (see [0019]).  However, Nicolo discloses, in the same field of endeavor, a mesh prosthesis used for hernia repair which may be preformed as an ellipse (see Col. 4, lines 6-18).  Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, as a matter of simple substitution of one known element for another (see KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007)), to obtain the predictable result of a mesh prosthesis for use in hernia repair, which is of an ellipse shape instead of 
The combination of Brown and Nicolo discloses the invention substantially as claimed as discussed above, however, with respect to claims 21-22, Brown fails to specifically disclose wherein the biocompatible textile is a two-dimensional or three-dimensional knit mesh.  Note that Brown states that the mesh fabric 14 of the disclosed device can be any fabric that is body compatible and capable of being steam sterilized, or is a monofilament material resistant to infection may be used, and therefore, any material used in prior art hernia patches would be acceptable substitutes for the mesh fabric (see [0019]).  Applicant's specification, as filed, discloses a textile suitable for repair of a hernia (see page 9, line 7), wherein the textile may be in the form of a mesh or knit, and wherein textiles in the form of meshes or knits can be two-dimensional or three-dimensional knits, where such textiles are well known to a person skilled in the art (see page 9, lines 11-17).  Accordingly, this statement by Applicant in the specification as filed is taken as Applicant Admitted Prior Art, in that Applicant has admitted on the record that textiles in the form of a two-dimensional or three-dimensional knit mesh are well known to a person skilled in the art, and thus given that Brown states that any material used in prior art hernia patches is an acceptable substitute for the disclosed mesh fabric, and the admission that two-dimensional or three-dimensional knits were known and routine hernia patches, it would have been obvious to one having ordinary skilled in the art, before the effective filing date of the claimed invention, to modify Brown's prosthesis of the combination by providing a two-dimensional or three-dimensional knit mesh, since Applicant admits that these are known in the art and thus would be prior art hernia patches which Brown suggests could be used in Brown's prosthesis.

Regarding claim 24, Brown discloses (see abstract; Figs. 1-5; and [0017]-[0023]) a method (see [0020]) of conveying a prosthesis (10, Figs. 1-2) to an implantation site ("hernia defect") comprising: providing a prosthesis (10) including at least one flexible biocompatible textile (mesh fabric 14, see [0019]) of generally elongate shape (as shown in Fig. 1) defining a medial longitudinal axis, the biocompatible textile being delimited by a peripheral outer edge forming substantially two opposite long sides (sides indicated by #10 and #14, Fig. 1) and two opposite short sides, and at least one reinforcing element (frame 12) for the textile, wherein the reinforcing element is in the form of a continuous resilient generally elliptical frame (see [0017]-[0018] "endless loop") connected to the biocompatible textile, the frame following substantially the peripheral outer edge of the biocompatible textile (as shown in Fig. 1, the Examiner interprets frame 12 to be "substantially along the peripheral outer edge of the textile"),  the frame including at least one U-shaped bend (concaved sections 17/19) extending towards an inside of the frame in a direction of the medial longitudinal axis in an area of each of the two opposite short sides of the biocompatible textile (see Fig. 1 and [0017]), and at least one supplementary bend (bend shown near #12 or near #22, Fig. 1) extending towards an inside of the frame in a direction perpendicular to the medial longitudinal axis and in an area of each of the two opposite long sides of the biocompatible textile (as shown in Fig. 1); folding the two opposite long sides of the textile over the medial longitudinal axis via the at least one U-shaped bend, in each of the two opposite short sides, to place the biocompatible textile in a stressed configuration ([0020]) and forming two stubs (concave surface at #17/19) acting as guide elements for the prosthesis (see Fig. 1, [0017]/[0020]; introducing the biocompatible textile in the stressed configuration into a proximal orifice of a trocar ("tubular cannula", [0020]) via the stubs formed with the U-shaped bends; and passing the biocompatible textile through a distal orifice of the trocar ("expelled from lumen of cannula", [0020]) to the site of implantation wherein the biocompatible textile automatically unfolds from the stressed configuration to an unstressed configuration ([0020]).
Brown further discloses (claim 25) wherein the two stubs are formed at each end of the prosthesis and configured to facilitate introduction of the prosthesis into the trocar (see Fig. 1, [0017]/[0020]). 
Brown discloses the invention substantially as claimed as discussed above, however, with respect to claim 24, Brown fails to specifically disclose wherein the generally elongate shape is an ellipse.  Note that Brown states that the mesh fabric 14 of the disclosed device can be any fabric that is body compatible and capable of being steam sterilized, or is a monofilament material resistant to infection may be used, and therefore, any material used in prior art hernia patches would be acceptable substitutes for the mesh fabric (see [0019]).  However, Nicolo discloses, in the same field of endeavor, a mesh prosthesis used for hernia repair which may be preformed as an ellipse (see Col. 4, lines 6-18).  Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, as a matter of simple substitution of one known element for another (see KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007)), to obtain the predictable result of a mesh prosthesis for use in hernia repair, which is of an ellipse shape instead of the shape shown in Brown, since Brown suggests that any prior art hernia patch is an acceptable substitute.

Regarding claim 27, Brown discloses (see abstract; Figs. 1-5; and [0017]-[0023]) a prosthesis (10, Figs. 1-2) comprising: at least one biocompatible textile (mesh fabric 14, see [0019]) of generally elongate shape (as shown in Fig. 1) defining a medial longitudinal axis, the biocompatible textile being delimited by a peripheral outer edge forming substantially two opposite long sides (sides indicated by #10 and #14, Fig. 1) and two opposite short sides, and at least one reinforcing element (frame 12) 
for the biocompatible textile, wherein the reinforcing element is in the form of a continuous resilient generally elliptical frame (see [0017]-[0018], "endless loop") connected to the biocompatible textile and being set back from the peripheral outer edge of the biocompatible textile (Fig. 1), the frame following substantially the peripheral outer edge of the biocompatible textile (as shown in Fig. 1, the Examiner interprets frame 12 to be "substantially along the peripheral outer edge of the textile") and including at least one U-shaped bend (concaved sections 17/19) extending along the medial longitudinal axis towards a center of the medial longitudinal axis and in an area of at least one of the two opposite short sides (see Fig. 1 and [0017]), and at least one supplementary bend (bend shown near #12 or near #22, Fig. 1) extending towards an inside of the frame in a direction perpendicular to the medial longitudinal axis and in an area of at least one of the two opposite long sides of the biocompatible textile (as shown in Fig. 1).
Brown fails to specifically disclose wherein the generally elongate shape is an ellipse.  Note that Brown states that the mesh fabric 14 of the disclosed device can be any fabric that is body compatible and capable of being steam sterilized, or is a monofilament material resistant to infection may be used, and therefore, any material used in prior art hernia patches would be acceptable substitutes for the mesh fabric (see [0019]).  However, Nicolo discloses, in the same field of endeavor, a mesh prosthesis used for hernia repair which may be preformed as an ellipse (see Col. 4, lines 6-18).  Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, as a matter of simple substitution of one known element for another (see KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007)), to obtain the predictable result of a mesh prosthesis for use in hernia repair, which is of an ellipse shape instead of the shape shown in Brown, since Brown suggests that any prior art hernia patch is an acceptable substitute.


Claims 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Nicolo, as applied to claim 11 above, and further in view of US 2012/0010636 A1 to Boey et al. (hereinafter “Boey”) (cited in an IDS dated 09/23/19).
The combination of Brown and Nicolo discloses the invention substantially as claimed above, including wherein the frame may be comprised of shape memory polymers (see [0018] of Brown), however, with respect to claims 16-18, the combination fails to specifically disclose wherein the reinforcing element comprises a bioresorbable material such as polylactic acid or polyglycolic acid, or a copolymer of polylactic acid and polyglycolic acid.  However, Boey discloses, in the same field of endeavor, a surgical prosthesis for treating hernias (see [0001]), comprising shape memory polymers suitable for use in surgical prostheses for treating hernias, wherein the shape memory polymers comprise polymers or copolymers of polylactic acid and polyglycolic acid (known bioresorbable materials).  Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Brown’s frame of the combination with the specific shape memory polymers suggested by Boey, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Claims 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Nicolo, as applied to claim 11 above, and further in view of US 2010/0189764 A1 to Thomas et al. (hereinafter “Thomas”) (cited in an IDS dated 09/23/19).
The combination of Brown and Nicolo discloses the invention substantially as claimed above, including wherein the frame may be comprised of shape memory polymers (see [0018] of Brown), however, with respect to claims 19-20, the combination fails to specifically disclose wherein the reinforcing element comprises a non-bioresorbable material such as polyamide or polyurethane.  However, Thomas discloses, in the same field of endeavor, a surgical mesh for treating hernias (see abstract) comprising shape memory polymers suitable for use in surgical meshes for treating hernias, wherein the shape memory polymers comprise polyamides or polyurethanes (known non-bioresorbable materials).  Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Brown’s frame of the combination with the specific shape memory polymers suggested by Thomas, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Nicolo, as applied to claim 11 above, and further in view of WO 2011/042553 A1, inventors Bailly and Doucet (hereinafter "Bailly") (cited in an IDS dated 09/23/19).
The combination of Brown and Nicolo discloses the invention substantially as claimed as discussed above, however, with respect to claim 23, the combination fails to specifically disclose wherein one face of the biocompatible textile comprises a non-stick coating.  However, Bailly discloses a prosthesis for use in repairing hernias (see page 1, lines 3-5 and page 3, lines 21-23) wherein the prosthesis is covered on one face with a non-stick coating in the same field of endeavor for the purpose of avoiding the formation of undesired post-surgery severe fibrous adhesions (see page 14, lines 23-34 and page 15, lines 16-18).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Brown's prosthesis of the combination with a non-stick coating as taught by Bailly in order to avoid the formation of undesired post-surgery severe fibrous adhesions.

Double Patenting
The nonstatutory double patenting rejection in the previous Office Action is hereby withdrawn in view of Applicant’s Arguments.

Response to Arguments

Applicant's arguments filed 01/25/2022 have been fully considered but they are not persuasive. 
Applicant alleges that Brown’s sheet includes a frame member which does not follow substantially the outer edge of the sheet.  The Examiner respectfully disagrees.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
As noted in Applicant’s arguments, Fig. 7 represents the embodiment being claimed (by virtue of the U-shaped bends facing inward toward the middle of the device and having supplementary bends along the long side).  As shown in Fig. 7, the peripheral frame can be delineated into two portions: the bends, and the portion of the frame which does not bend inward or outward relative to the center of the device but rather follows the outer edge of the sheet.  It is clear that the limitation “the frame following substantially the peripheral outer edge of the biocompatible textile” must only refer to this second portion – the portion of the frame which does not bend inward or outward relative the center of the device but rather follows the outer edge of the sheet.  Otherwise, including the bend portion would mean that the frame would not follow (substantially the peripheral outer edge of the biocompatible textile, but rather it would be extending inward and outward and would not be following the edge of the sheet.  
Similarly, in Brown’s Fig. 1, Brown’s frame 12 can be delineated into two portions: the bends (17, 19, 12, and the portion on the opposing end near #22), and the portion of the frame which does not bend inward or outward relative the center of the device but rather follows the outer edge of the sheet.  This portion substantially follows the outer edge of the sheet.  Note also that the term “substantially” is a relative term of degree.  Note also that, while the specification discloses that the frame “substantially” follows the outer edge of the sheet with respect to the embodiment of Fig. 1 (see page 10, line 34 – page 11, line 5), this limitation is not described with respect to the embodiment of Fig. 7 (which is embodied by the current claims).  This makes sense because of the additional bends.  Thus, it is clear that due to the presence of the multiple bends along all four sides of the device, the interpretation of “substantial” referring to the portion of the frame which does not bend inward or outward relative to the center of the device but rather follows the outer edge of the sheet falls under the BRI standard.  
Moreover, the frame of Brown is considered to be “generally elliptical” because the frame would form an ellipse if the inward facing bends along all four sides were instead outward facing bends – this would make the frame have the shape of an ellipse, just like in Fig. 7 of the disclosure where the frame would form an ellipse if the inward facing bends along all four sides were instead outward facing bends.  Finally, Applicant’s arguments directed to Fig. 7 of the disclosure showing that the frame “substantially” (meaning, to a major extend when referring to 3b and 3c portions of the frame) follows the peripheral outer edge is not persuasive, since absent mention that drawings are drawn to scale, the relative dimensions may not be relied upon without corresponding supporting disclosure in the specification (MPEP 2125(II)).  Accordingly, the claims stand rejected.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN L DAVID whose telephone number is (571)270-5263.  The examiner can normally be reached on M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAUN L DAVID/Primary Examiner, Art Unit 3771